SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

641
KA 12-02247
PRESENT: CENTRA, J.P., FAHEY, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CHRISTOPHER B. PREEDOM, DEFENDANT-APPELLANT.


CHARLES J. GREENBERG, AMHERST, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered February 27, 2012. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of attempted burglary in the first degree
(Penal Law §§ 110.00, 140.30 [2]). We conclude that County Court did
not abuse its discretion in denying defendant’s request for youthful
offender status in light of defendant’s admitted participation in the
attempted burglary, during which defendant stabbed the victim in the
left eye with a pair of scissors, defendant’s prior assaultive
behavior, and concerns with respect to defendant’s ability to manage
his anger (see People v Session, 38 AD3d 1300, 1301, lv denied 8 NY3d
990; People v Fisher, 35 AD3d 1276, 1277, lv denied 13 NY3d 907). We
decline to exercise our interest of justice jurisdiction to adjudicate
defendant a youthful offender (see generally People v Shrubsall, 167
AD2d 929, 930). Contrary to defendant’s further contention, the
bargained-for sentence is not unduly harsh or severe.




Entered:   June 7, 2013                            Frances E. Cafarell
                                                   Clerk of the Court